DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-5 are objected to because of the following informalities:  each of claims 2-5 recite the limitation “ryogenic” which should be “cryogenic”.  Appropriate correction is required.

Claims recites the limitation “high-purity oxygen rectification column” and “oxygen column”. Since Applicant’s disclosure teaches only one high-purity oxygen column, there is no confusion that the oxygen column is not the high-purity oxygen rectification column, therefore the limitation “oxygen column” will be interpreted as “high-purity oxygen rectification column” for purposes of examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-5 are rejected for being dependent on claim 1.

Claim 1 recites the limitation “the intermediate portion of the second rectification column” in line 14, which is indefinite for lacking antecedent basis and being unclear which intermediate portion of the second rectification column the Applicant is referencing. Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “an intermediate portion of the second rectification column” for purposes of examination.

Claim 1 recites the limitation “disposed in a lower region thereof” in line 23, which is indefinite for being unclear what “thereof” is referencing. Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “disposed in a lower region of the oxygen column bottom portion” for purposes of examination.

Claim 1 recites the limitation “and a first nitrogen gas drawn from the second column top portion” in line 30 which is indefinite for being unclear if this is the same nitrogen gas already claimed in line 12 which states “a second column top portion from which nitrogen gas is drawn”. Based on the Applicant’s disclosure as best understood by the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 2014/0318179) , hereinafter referred to as Ha, in view of Parsnick (US 2009/0320520), hereinafter referred to as Parsnick, in further view of Van Nuys et al. (US 1,571,461), hereinafter referred to as Van Nuys.

Regarding claim 1, Ha teaches cryogenic air separation apparatus (comprising Fig. 1 and 2) comprising: 
a heat exchanger (Fig. 2, 200) configured to subject feed air to heat exchange;  
5a first rectification column (100) in fluid communication with the heat exchanger (by way of flow path 4 and 6 which are feed streams) such that the first rectification column is configured to receive the feed air from the heat exchanger, said first rectification column comprising a first column bottom portion (100) in which an oxygen-rich liquid is stored (oxygen is stored at bottom of 100; see paragraph 0052, “Oxygen enriched liquid 10 formed at the bottom of the high pressure column 100”), a first rectification portion (portion encompassing packing within first rectification 100) for rectifying the feed air, and a first column top portion (top portion of 100) which is disposed at an upper portion (upper portion of 100) of the first rectification portion and stores a first 10vaporized gas (vaporized gas in upper portion of 100 which flows in to reboiler-condenser 104) ; 

a second rectification column (101) comprising a second column bottom portion (bottom portion of 101), a second rectification portion (portion encompassing the middle packing of column 101), and a second column top portion (top portion of column 101) from which a first nitrogen gas nitrogen is drawn (see paragraph 0052, “Nitrogen enriched gas is removed from the top of the low pressure column 101.”);  
15a third rectification column (102) configured to rectify argon that is in fluid communication with the intermediate portion of the second rectification column, said third rectification column comprising a third column bottom portion (bottom portion of 102) that is configured to receive a crude argon feed gas (50; see paragraph 0054, “A portion 51 of argon enriched feed gas 50 from the low pressure column 101”) from an intermediate portion (where 50 leaves column 101) of the second rectification portion of the second rectification column, a third rectification portion (encompassed by the packing within column 102) configured to rectify the crude argon feed gas, and a third 20column top portion (top portion of 102 stores argon gas) configured to store argon; 
a second condenser (condenser-reboiler 105) disposed above the third column top portion and configured to use the argon in the third column top portion as a heat source (gaseous argon condenses by giving heat to oxygen to condense the oxygen; see paragraph 0054, “The argon column 102 is equipped with a top condenser 105 which vaporizes a portion 11 of oxygen enriched liquid 10 produced at the bottom of the high pressure column 100. ”); 
a high-purity oxygen rectification column (103) configured to rectify ultra-high-purity oxygen (high purity liquid oxygen leaving the bottom of 103 through line 60), said high-purity oxygen rectification column comprising an oxygen column bottom 25portion (bottom of 103) having an ultra-high-purity oxygen vaporizer (106) disposed in a lower region (region where 106 is) of the oxygen column bottom portion, an oxygen rectification portion (encompassed by the portion of 103 where the packing is), and an oxygen column top portion (top portion of 103),; 
a third condenser (107) disposed above the oxygen column top portion and configured to use the oxygen vaporized gas in the oxygen column top portion as a heat source (to vaporize liquid which leaves out of line 123); 
the first nitrogen gas is drawn from the second column top portion of the second rectification column (through the line leaving the top of column 101)

Ha does not teach wherein the oxygen rectification portion is configured to receive an oxygen-rich liquid drawn from an intermediate portion of the third rectification portion of the third rectification column; 
wherein the oxygen column top portion is in fluid communication with the intermediate portion of the third rectification column such that an oxygen vaporized gas can be sent from the oxygen 30column top portion to the intermediate portion of the third rectification portion of the third rectification column.


    PNG
    media_image1.png
    900
    979
    media_image1.png
    Greyscale

Figure 1: Fig. 1 of Ha.

Parsnick teaches an air separation system (Fig .1) comprising an argon column (52; interpreted as third rectification column) and an oxygen column (54), wherein the oxygen column is configured to receive an oxygen rich liquid (leaving through pump 106) from the argon column drawn from the argon column; wherein the oxygen column’s top portion is in fluid communication with the argon column (by line 26) such that an oxygen vaporized gas can be sent from the oxygen column top portion an intermediate portion of the argon column.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ha such that the oxygen 

Ha does not teach a first nitrogen compressor configured to compress a second nitrogen gas drawn from 35an upper region of the third condenser, and after said second nitrogen gas and said first nitrogen gas have been made to pass through the heat exchanger; and  202018P00315USa compressed recycled gas line configured to introduce product nitrogen gas compressed by the first nitrogen compressor into a warm end of the ultra-high-purity oxygen vaporizer as a compressed recycled gas.
Ha teaches wherein a second nitrogen gas (leaving through line 23) is drawn from an upper region of the third condenser and sent to the second rectification (101) column as reflux (see paragraph 0054)

Van Nuys teaches an air separation system (Fig. 1) including a first nitrogen compressor (33, which compresses nitrogen effluent which travels through the top of the column 5, through line 23, through 59, through 6-, through 61, through 62, through 63, through 64, through 66 and through compressor 33 before being recycled back through line 34, through 35, through 36, through 37, through line 22, through coil  heat exchanger 21 and back up to the top of the column as reflux) configured to compress nitrogen gas (leaving in line 23) drawn from the column and after said nitrogen gas made to pass through a heat exchanger (HX 25); and  202018P00315USa compressed recycled gas line 


    PNG
    media_image2.png
    793
    1043
    media_image2.png
    Greyscale

Figure 2:  Fig. 1 of Van Noys.

Since both Ha and Van Nuys teach refluxing a separation column with at least a partially liquefied nitrogen gas, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Ha such that the first and second nitrogen gases are heat exchanged with the feed air to be separated, compressed and then sent to the vaporizer of Ha as the heat source to 

Regarding claim 2, Ha, as modified, teaches the cryogenic air separation apparatus according to claim 1, however does not teach further comprising a second nitrogen compressor for compressing the second nitrogen gas which is drawn from the upper region of the third condenser and has passed through the heat exchanger.

The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
	Ha, as modified, teaches all of the claimed features except for a second nitrogen compressor. It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that placing a second compressor within the system does anything more than produce predictable results (i.e. providing for multiple stages of compression within the system), the mere duplication of the compressor in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify Ha, as modified, to include a second nitrogen compressor by duplicating the first nitrogen compressor and thereby achieving two 

Regarding claim 3, Ha, as modified, teaches the cryogenic air separation apparatus according to claim 1, wherein the third 10rectification column (102) is divided into an upper crude argon column (portion of 102 where HX 105 sits) and a lower crude argon column (portion of 102 where the packing is located) however does not teach where a point where the oxygen-rich liquid introduced into the ultra-high-purity oxygen rectification column is drawn.

Parsnick teaches everything discussed in claim 1 and wherein the third rectification column (argon column 52) is divided into two tanks, an upper and lower tank (upper tank where HX 86 is; lower tank shown at 52), wherein the lower tank is a point where oxygen rich liquid introduced into the oxygen rectification column is drawn.  It should be noted that the point at which the oxygen liquid is drawn is low on the third rectification column for drawing off, exclusively, liquid.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified Ha, as modified, such that liquid oxygen sent to the oxygen rectification column is drawn from the lower crude argon column where the liquid oxygen has collected, as taught by Parsnick, in order to provide the predictable result of guaranteeing that liquid oxygen is drawn from the lower crude argon column and no gas.


Regarding claim 5, Ha, as modified, teaches the cryogenic air separation apparatus according to claim 1, wherein Ha further teaches a supply line (40 and 41) for sending liquid nitrogen to the second rectification column (101).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Guillard (US 2002/0108377) teaches an air separation column (4) and a first nitrogen compressor (38) configured to compress nitrogen gas (“NR”), pass the compressed nitrogen through a heat exchanger (24).


    PNG
    media_image3.png
    605
    876
    media_image3.png
    Greyscale

Figure 3:  Fig. 1 of Guillard.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763